Citation Nr: 0315672	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-06 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
lumbar spine disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1994 to October 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama dated in April and June 1999.  The April 1999 
decision granted service connection for recurrent right 
sacroiliac dysfunction with right iliotibial band syndrome, 
evaluated as 10 percent disabling from the day following the 
veteran's discharge from service.  The June 1999 rating 
decision denied entitlement to service connection for hearing 
loss and tinnitus.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in August 2001.  

The Board notes that the RO granted service connection for 
tinnitus with a 10 percent disability evaluation in a rating 
action dated in December 2002.  The veteran has not sought an 
increased rating, thus, the issue is no longer on appeal.



FINDINGS OF FACT

1.  Residuals of injury to the lower back are manifested by 
mild degenerative disc disease without peripheral nerve 
impairment, and mild limitation of motion. 

2.  The veteran's current hearing loss was not incurred as 
the consequence of a disease or injury in service.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 10 
percent for lumbar spine disability for the period since 
October 6, 1998 have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, 4.124a, Diagnostic Codes (DCs) 5292, 5293, 5294, 5295, 
8520 (2002); 67 Fed. Reg. 54345-54349 (August 22, 2002) (to 
be codified at 38 C.F.R. § 4.71a, DC 5293).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VA 
promulgated regulations to implement the provisions of the 
law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.

The Board in its November 2001 remand provided notice to the 
veteran of VA's duty to assist in substantiating his claims 
for service connection for hearing loss and tinnitus, as well 
as his claim for a higher initial rating for a low back 
disorder.  Additionally, in a letter dated in August 2002, 
the RO provided notice to the veteran of what evidence the 
veteran was responsible for obtaining and what evidence VA 
would undertake to obtain with respect to his claims for 
entitlement to service connection for hearing loss and 
tinnitus.  In its December 2002 supplemental statement of the 
case, the RO provided the revised regulations for 
intevertebral disc syndrome, and thereby informed the veteran 
of the evidence needed to substantiate the claims.

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The veteran has been provided recent VA examinations to 
assess his current level of disability with respect to his 
service-connected hearing loss and ear disabilities.  Neither 
the veteran nor his representative has suggested that there 
are missing VA or private medical records that need to be 
obtained, and the Board is not aware of any such records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claims on the merits.


Lower Back Disability

Factual Background

The veteran was examined for VA purposes in March 1999.  His 
complaints consisted of right foot pain on movement of the 
toes and pain in the sacroiliac area after standing or 
walking for long periods of time.  With respect to knee 
symptoms, the veteran denied any history of swelling, 
stiffness, instability, or locking.  He did not report use of 
special shoes or other assistive devices.  The veteran 
reported that lower back pain did not bother him much.

On physical examination, the range of motion (ROM) of the 
thoracolumbar spine was described as "beyond" 80 degrees of 
forward flexion; 25 degrees of backward extension; 25 degrees 
of lateral flexion, bilaterally; and 20 degrees of lateral 
rotation.  No muscle spasm was noted.  Straight leg raising 
test on the right caused pain in the right sacroiliac and 
right hip and knee.  Functional loss due to pain was 
described as mild with full ROM.  X-rays revealed no bone or 
joint abnormalities of the sacroiliac joints or the lumbar 
spine.

Outpatient treatment records dated from August 1999 to April 
2000 show that the veteran received ongoing physical therapy 
and podiatry treatment for status post bunionectomy and right 
foot pain.  A September 1999 consultation note showed the 
veteran's low back pain complaints, however, x-rays were 
negative for any abnormality.  Tenderness was noted in the 
lumbar paraspinal area.  A December 1999 physical therapy 
note showed only one significant flare-up of symptoms since 
he started therapy.  The examiner assessed that the veteran's 
history of foot pain and surgery caused biomechanical changes 
and exacerbation of back pain.  

In August 2001, the veteran testified at a hearing.  His 
primary back symptoms included pain starting in the lower 
right area that extended down into his leg, knee, and ankle.  
The pain experienced was a burning sharp pain, not numbness.  
Past medical treatment included physical therapy, muscle 
relaxers, Flexeril, Robaxin, and a transcutaneous electrical 
nerve stimulation (TENS) unit.  He testified that walking for 
10 minutes caused pain and spasms occurred daily and to 
varying degrees.  Pain in the leg occurred after walking or 
standing on the job as a chemist.  

In December 2001, the veteran was referred to F. Donovan 
Kendrick, MD, a neurologist.  The examiner noted the 
veteran's complaint of back pain since May 1997 after an in-
service injury.  The veteran reported spasms in the lower 
back with occasional pain in the right hip and leg.  On 
physical examination, the extremities showed no cyanosis, 
clubbing, or edema.  The veteran was found to be 
neurologically intact with no motor deficit, sensory loss, or 
reflex changes.  He had full ROM in his back.  A magnetic 
resonance image (MRI) from November 2001 was interpreted as 
showing some degenerative disc disease at L4-5 and L5-S1.  
The examiner believed the disc disease to be the cause of his 
back pain, however, he noted no disc herniation.  

In January 2002, Chris Braswell, MD., provided a lumbar 
epidural steroid injection.  On examination of the low back, 
the veteran had tenderness to deep palpation over the lumbar 
musculature and the posterior superior iliac spines.  He had 
pain on extension of his lumbar spine at 10 degrees and on 
flexion at 15 to 20 degrees.  He was 5/5 for muscle strength 
and 2+/4 on deep tendon reflexes of the lower extremities, 
bilaterally.  He had a positive straight leg raise on the 
right that produced back pain with no radicular signs.  The 
examiner's impression was chronic lumbago.  

In November 2002, the veteran underwent a VA examination for 
the spine.  The veteran stated his back pain was constant, 
however, he did not take any medication at the time.  He 
reported an occasional, weekly flare-up.  He did not identify 
any activity that precipitated his increased pain.  On 
examination of the spine, the veteran had no symptoms 
relative to his right knee.  

He had flexion of the lumbosacral spine to 75 degrees and 
extension of 25 degrees.  Left lateral bending was 25 
degrees; 20 degrees on the right.  Left lateral rotation was 
55 degrees; 60 degrees on the right.  The examiner reported 
that the normal ranges of motion were 95 degrees of flexion, 
35 degrees of extension, 40 degrees of lateral flexion, and 
35 degrees of rotation.

Knee jerk reflexes were +4 bilaterally.  Ankle jerks were +4 
on the left, +3 on the right.  Straight leg raise on the 
right was positive at 50 degrees, and on the left at 70 
degrees.  There appeared to be no weakness in plantar flexion 
or dorsiflexion in either lower extremity distribution in the 
L5 and S1 dermatome muscle groups.  There was no clear-cut 
dermatome loss of sensation.  The examiner observed that the 
veteran's past bunionectomy made this difficult to assess.  
All of the veteran's motions were limited by pain.  

The veteran demonstrated both symptoms and signs of a disc 
syndrome that did not correlate with the essentially negative 
MRI findings.  The examiner believed the disc symptoms to be 
genuine and opined "a 20 percent increase loss of ROM due to 
pain and fatigability of the back."  The diagnosis was 
chronic low back pain, etiology undetermined but probably 
related to mild degenerative disc disease at the L4-L5, L5-S1 
level.

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Since the veteran has appealed the RO decision assigning an 
initial 10 percent evaluation for his lumbar spine 
disability, consideration must be given regarding whether the 
case warrants the assignment of separate ratings for the 
disability for separate periods of time, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 
 
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2002), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, DC 5003.

Mild limitation of motion of the lumbar spine warrants a 10 
percent rating.  Moderate limitation of motion of the lumbar 
spine warrants a 20 percent rating, and severe limitation of 
motion of the lumbar spine warrants a 40 percent rating.  38 
C.F.R. § 4.71a, DC 5292.

Under DC 5295 pertaining to lumbosacral strain, a 10 percent 
rating is warranted for characteristic pain on motion.  A 20 
percent rating requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if some of the above are present with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295.  

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).
In reviewing this case, the Board must evaluate the veteran's 
service-connected lumbar spine disability under both the old 
and current regulations to determine whether the veteran is 
entitled to an increased evaluation under either set of 
criteria.  

Under the old provisions of DC 5293, a 60 percent evaluation 
is warranted when the disorder is pronounced with little 
intermittent relief, there is sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, and there 
are neurologic findings, such as absent ankle jerk, 
appropriate to the site of the diseased disc; a 40 percent 
evaluation is warranted when the disorder is severe and there 
is only intermittent relief from recurring attacks; a 20 
percent evaluation is warranted when the disorder is moderate 
with recurring attacks. 38 C.F.R. § 4.71a, DC 5293.

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Under the criteria in effect 
on and after September 23, 2002:

Intervertebral disc syndrome 
(preoperatively or postoperatively) is 
evaluated either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under § 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months, a 60 percent 
rating is assignable. With incapacitating 
episodes having a total duration of at 
least four weeks but less than six weeks 
during the past 12 months, a 40 rating is 
assignable. With incapacitating episodes 
having a total duration of at least two 
weeks but less than four weeks during the 
past 12 months, a 20 rating is 
assignable. With incapacitating episodes 
having a total duration of at least one 
week but less than two weeks during the 
past 12 months, a 10 percent rating is 
assignable.

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.
67 Fed. Reg. 54345-54349 (August 22, 2002) (to be codified at 
38 C.F.R. § 4.71a, DC 5293).

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation 
requires moderate incomplete paralysis.  A 40 percent 
evaluation requires moderately severe incomplete paralysis.  
A 60 percent rating requires severe incomplete paralysis.  
The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  An 80 percent evaluation 
requires complete paralysis.  When there is complete 
paralysis the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. §§ 4.123, 
4.124, 4.124a, DCs 8520, 8620, 8720 (2002).  A note prior to 
the diagnostic codes for the peripheral nerves indicates that 
when the nerve involvement is wholly sensory, the rating 
should be mild or at most moderate.  

Analysis

The veteran's low back disability is currently rated under 
38 C.F.R. § 4.71a (2002), DC 5294.  That diagnostic code 
provides for the evaluation of sacro-illiac injury and 
weakness under the criteria for lumbosacral strain contained 
in DC 5295.

A higher evaluation under that diagnostic code requires 
muscle spasm and a unilateral loss of lateral spine motion in 
a standing position.  The record shows that the veteran had 
muscle spasm during VA outpatient treatment in August 1999, 
but a loss of lateral spinal motion was not reported.  On 
other occasions, loss of lateral bending was reported, but no 
muscle spasm was found.  There have been no occasions since 
the grant of service connection when the veteran had both 
loss of lateral bending and muscle spasm.  Therefore, his 
disability has not met the criteria for an evaluation in 
excess of the current 10 percent under DC 5294.

The veteran has been reported to have disc disease.  
Therefore, an evaluation under the provisions of DC 5293 is 
for consideration.  A higher evaluation under the old version 
of that diagnostic code requires a moderate disability with 
recurring attacks.  Medical professionals have characterized 
the veteran's disability as mild, and numerous evaluations 
have failed to reveal any neurologic impairment.  The veteran 
did complain of radiating pain during treatment in January 
2002; however, the examiner found that there were no 
radicular signs.  There have been no findings indicative of 
moderate disability from disc disease.  Therefore a higher 
evaluation is not warranted under the old provisions of DC 
5293.

Turning to the new provisions of DC 5293, the record does not 
show that the veteran has been prescribed any periods of bed 
rest.  His disability has not resulted in any impairment of 
the peripheral nerves.  Therefore, a compensable evaluation 
is not warranted for neurologic impairment.  38 C.F.R. 
§ 4.124a, DCs 8520-25.  As noted above, his disability does 
not meet the criteria for an evaluation in excess of 10 
percent for lumbosacral strain.  For the period since the 
effective date of the new rating criteria, the record shows 
no more than a 20 percent loss of motion.  Therefore, the 
Board cannot find that there is more than mild limitation of 
motion so as to warrant an evaluation in excess of 10 percent 
under DC 5292.

A January 2002 note showed the veteran's pain on flexion of 
his lumbar spine at 15 to 20 degrees.  This degree of 
limitation is arguably severe (although the examiner did not 
comment as to whether the pain caused additional limitation 
of motion).  However, this was a very isolated finding as 
shown by the fact that the veteran reportedly had a normal 
range of motion in December 2001, and only a 20 percent loss 
of motion on the November 2002 examination.  All of the other 
evidence shows a normal range of motion or only slight 
limitation.   Therefore, the Board finds that the evidence is 
against a finding that the veteran has had more than mild 
limitation of motion for any period since the effective date 
of service connection.

The Board has considered 38 C.F.R. §§ 4.40, 4.45, and 4.59 in 
conjunction with DCs 5292, 5293, and 5295.  The 20 percent 
loss of range of motion of the back reported on the most 
recent examination took into account pain and fatigability of 
the back.  The March 1999 examiner found only mild functional 
impairment.  The outpatient treatment records do not report 
additional limitation of motion due to the DeLuca factors.  
Therefore, the Board does not find that record shows 
additional loss of motion due to weakened movement, excess 
fatigability, or incoordination.

The Board has assessed the record to ascertain whether the 
evidence would support a higher rating during an earlier 
stage of this claim, under Fenderson.  The foregoing 
discussion should make clear that the Board has not found 
that an evaluation in excess of 10 percent is not warranted 
for any period since the effective date of service 
connection.

Additionally, 38 C.F.R. § 3.321(b)(1) provides that, where 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disability, then 
an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record, 
the Board will decide whether that question should be 
referred to the appropriate first line authority for 
assignment of such a rating.  Bagwell v. Brown, 9 Vet. App. 
157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  
In the absence of "evidence of 'an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of § 
3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Here, the evidence reflects that the veteran has not required 
any, let alone frequent, periods of hospitalization for his 
low back disability, nor has it been shown that his 
disability results in marked interference with employment.  
The veteran was noted to report that his back disability 
caused problems with sitting or standing for long periods.  
It has been noted that the veteran is employed as a chemist 
and he has reported no loss of income due to his back 
disability.  Therefore, the Board finds that referral of this 
matter under the provisions of 38 C.F.R. § 3.321 is not 
warranted.  

II.  Hearing Loss

Factual Background

Bilateral Hearing Loss

The veteran served as a voice interceptor.  A May 1994 
enlistment examination showed that the veteran had hearing 
loss prior to service.  The decibel loss was as follows: 

Hertz	500	1,000	2,000	3,000	4,000	

Right	0	0	15	10	10	
Left	 	10	10	20	25	25	

An annual hearing conservation study conducted in May 1996 
showed the veteran's decibel loss was as follows: 

Hertz	500	1,000	2,000	3,000	4,000	

Right	10	 5	15	10	10	
Left	10	10	 15	 25	 25	

The veteran was issued personal hearing protection, and it 
was noted that the veteran was not routinely exposed to 
hazardous noise.  A hearing conservation questionnaire showed 
the veteran had not been exposed to loud noise in the last 15 
hours.  He reported difficulty hearing normal speech, hearing 
in noisy rooms, as well as ringing in his ears.  The veteran 
reported repeated noise exposures from motorcycles, loud 
music, firearms, lawn equipment, construction equipment, 
chain saws and power tools, and side jobs.  The veteran noted 
his use of foam ear plus. 

A February 1998 annual audiogram showed the veteran's decibel 
loss as follows:

Hertz	500	1,000	2,000	3,000	4,000	6,000

Right	10	 5	15	10	15	50	
Left	10	10	 15	  25  	25	30

In a July 1998 separation examination, the veteran noted his 
high frequency hearing loss.  

His separation audiometer findings were as follows:

Hertz	500	1,000	2,000	3,000	4,000	6,000

Right	5	 10	20	10	20	35
Left	10	 5	 20	  30	 20	30

Post-service, the veteran did not undergo treatment for 
hearing loss.  

In August 2001, the veteran testified that he served as a 98 
Gulf War Intercept Operator.  He wore headphones five to six 
hours a day.  Yearly hearing conservation tests were 
conducted and the veteran reported a ringing in his years in 
his second year.  He stated that his hearing has gotten 
progressively worse and he attributed his hearing problems to 
service.  The intermittent ringing or buzzing sound in his 
ears has not diminished since service.  

On VA examination in November 2002, the examiner reviewed the 
veteran's claims file.  The veteran's chief complaint was 
hearing loss noted over the past four to five years.  
Situation of greatest difficulty was understanding 
conversational speech.  The veteran reported a history of 
military noise exposure due to wearing headphones to monitor 
sound for long periods of time.  He reported no significant 
occupational or recreational noise exposure.  

Enlistment and separation audio examinations were reviewed 
and compared with the current findings, as follows:

Hertz	2,000	3,000	4,000

Right	20	15	25
Left	20	25	 25

Speech recognition in the right and left ears at 70 decibels 
was 92 percent.  The bone conduction scores were consistent 
with the air conductions scores and confirmed sensorineural 
type hearing loss.  The middle ear status was confirmed as 
normal from the tympanograms, Type A, bilaterally.  Acoustic 
reflexes were present at normal sensation levels, 
bilaterally.  Otoscopy was unremarkable, bilaterally.  

The examiner diagnosed the right and left ear hearing to be 
within normal limits from 250 to 4000 Hertz, followed by a 
mild sensorineural hearing loss at 6000 to 8000 Hertz (35 and 
40 decibels).  The examiner recommended use of hearing 
protection with hazardous noise exposure and annual hearing 
evaluations.  The examiner observed that the veteran's 
current hearing was statistically the same as it was at the 
time of enlistment with mild loss noted at 6000 Hertz, 
bilaterally.  The 45-decibel loss seen in 1998 has improved 
since that time and was likely the result of temporary 
threshold shift.  Given this, the examiner concluded that the 
veteran's current hearing loss was not likely due to military 
noise exposure.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).

In this case, the audiometric tests during service show some 
hearing, loss but do not show hearing loss as a disability 
for VA purposes.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Nonetheless, service connection can be established if the 
evidence shows that a current hearing loss disability is 
related to a disease or injury in service.  Heuer v. Brown, 7 
Vet. App. 379 (1995).  

On the November 2002 examination the veteran had speech 
recognition scores of 92 percent in each ear.  Thus, the 
record shows a current hearing loss as a disability for VA 
purposes.  The question is whether the current hearing loss 
disability is a consequence of a disease or injury in 
service.  The only competent opinion on this question was 
furnished by the VA examiner in November 2002.  The examiner 
concluded that the current hearing loss was unrelated to 
service.  Since there is no competent opinion to the 
contrary, the Board concludes that the evidence is against 
the grant of service connection for bilateral hearing loss.



ORDER

Entitlement to a rating in excess of 10 percent for a low 
back disability is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

